UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1737


SYED ASHAIR ALI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2011              Decided:   January 4, 2012


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Tony
West, Assistant Attorney General, David V. Bernal, Assistant
Director, Jennifer Paisner Williams, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Syed Ashair Ali, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing          his    appeal       from    the       immigration

judge’s order denying his applications for asylum, withholding

from   removal      and     withholding           under      the       Convention       Against

Torture    (“CAT”).         Because         Ali     has    forfeited       review       of   the

adverse credibility finding and the denial of relief under the

CAT, we deny the petition for review.

            Ali’s    applications            for     asylum       and    withholding         from

removal were denied because Ali was found to be not credible and

because he failed to submit reasonably available corroborative

evidence.     In his opening brief, Ali fails to challenge the

adverse    credibility         finding,       focusing       instead       on    the    finding

that he lacked sufficient corroborative evidence.                               Under Rule 28

of   the   Federal    Rules       of    Appellate          Procedure,          “the    argument

[section of the brief] . . . must contain . . . appellant’s

contentions    and    the      reasons       for     them,    with       citations      to   the

authorities    and    parts      of     the       record     on    which       the    appellant

relies.”      Furthermore,            the     “[f]ailure          to     comply       with   the

specific    dictates      of    [Rule       28]     with   respect        to    a    particular

claim triggers abandonment of that claim on appeal.”                                 Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); see

also Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)

                                              2
(failure to challenge the denial of relief under the CAT results

in abandonment of that challenge).

           Because Ali does not challenge the adverse credibility

finding with citations to authorities or parts of the record, it

is waived and will not be reviewed by this court.                  Similarly,

the denial of relief under the CAT is also waived for the same

reason.   We have reviewed the independent evidence and conclude

that the record does not compel a different result.               See INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992) (This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”).

           Because     Ali    has   waived   review      of     the   adverse

credibility finding and our review of the record does not compel

us to reach a different result, we deny the petition for review.

We   dispense   with   oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     3